316 So.2d 221 (1975)
In re James E. SPEIGNER
v.
Robert McGHEE, d/b/a McGhee Electrical Co.
Ex parte ROBERT McGHEE d/b/a McGhee Electrical Company.
SC 1344.
Supreme Court of Alabama.
July 17, 1975.
N.T. Braswell, III, Montgomery, for petitioner.
None opposed.
BLOODWORTH, Justice.
Petition of Robert McGhee, d/b/a McGhee Electrical Co. for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Ex parte McGhee, d/b/a McGhee Electrical Co. (In re Speigner v. McGhee, d/b/a McGhee Electrical Co.), 55 Ala.App. 384, 316 So.2d 215.
Writ denied.
HEFLIN, C.J., and FAULKNER, ALMON and EMBRY, JJ., concur.